Order reversed and a new trial granted, with costs to abide the event, upon the ground that the record presents questions of fact for a jury as to negligence and contributory negligence. As to the motion pictures put into evidence by plaintiffs, we hold that their admission was within the discretion of the trial court and not in itself erroneous. [For amendment of remittitur see 18 N Y 2d 684, decided July 7, 1966.]
Concur: Chief Judge Desmond and Judges Fuld, Scileppi and Keating. Judges Van Voorhis, Burke and Bergan dissent and vote to affirrp,